
	

116 HR 3624 : Outsourcing Accountability Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3624
		IN THE SENATE OF THE UNITED STATES
		October 21, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban Affairs
			AN ACT
		To amend the Securities Exchange Act of 1934 to require the disclosure of the total number of
			 domestic and foreign employees of certain public companies, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Outsourcing Accountability Act of 2019. 2.Required disclosure of number of domestic and foreign employeesSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
				(s)Disclosure of number of domestic and foreign employees
 (1)DefinitionIn this subsection, the term covered subsidiary means, with respect to an issuer, any subsidiary of such issuer that is— (A)a consolidated subsidiary; or
 (B)a subsidiary with respect to which the issuer accounts for the investment of the issuer in the subsidiary using the equity method of accounting.
 (2)Disclosure RequirementExcept with respect to an emerging growth company, beginning in the first full fiscal year that begins after the date of the enactment of this subsection, each issuer that is required to file a report with the Commission pursuant to subsection (a) shall disclose in such report—
 (A)the total number of employees of the issuer and any covered subsidiary of the issuer who are domiciled in the United States—
 (i)disaggregated by State, District of Columbia, commonwealth, territory, or possession of the United States; and
 (ii)compared using a percentage change calculation to any such total reported by the issuer in the most recent annual report of the issuer;
 (B)the total number of employees of the issuer who physically work in and are domiciled in any country other than the United States—
 (i)disaggregated by country; and (ii)compared using a percentage change calculation to any such total reported by the issuer in the most recent annual report of the issuer; and
 (C)the total number of employees of any covered subsidiary of the issuer who physically work in and are domiciled in any country other than the United States—
 (i)disaggregated by country; and (ii)compared using a percentage change calculation to any such total reported by the issuer in the most recent annual report of the issuer.
 (3)RulemakingThe Commission may issue such rules as the Commission considers necessary to implement this subsection..
		
	Passed the House of Representatives October 18, 2019.Cheryl L. Johnson,Clerk.
